NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3919
                                       ___________

                              GHULAM MESBAHUDDIN,
                                          Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                         Respondent
                   ____________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A074-855-930)
                    Immigration Judge: Honorable Walter A. Durling
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 5, 2016
               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                               (Opinion filed: July 6, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Ghulam Mesbahuddin petitions for review of an order of the Board of Immigration

Appeals (“BIA”), which affirmed the decision of an Immigration Judge (“IJ”) to deny his


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motion to reopen removal proceedings. We will deny the petition for review.

       Mesbahuddin is a native and citizen of Bangladesh. He entered the United States

in 1995 on a B-2 visa, but overstayed. He was placed in removal proceedings in 2004.

Later in 2004, Mesbahuddin was convicted of attempt to commit bank fraud, in violation

of 18 U.S.C. § 1344. He cooperated with the Government, both with regard to his own

offense, and by providing significant information with regard to a “credit card bust-out

fraud” and a mortgage fraud scheme. A.R. 984-86. He was sentenced to three years’

probation. A.R. 988-89. IJ Andrew Arthur found that the conviction was an aggravated

felony and denied his application for a 212(h) waiver. The BIA remanded, but in the

meantime, Mesbahuddin was arrested, and on June 15, 2012, he was convicted of

“conspiracy to transfer false identification” and “conspiracy to commit bribery” in

violation of 18 U.S.C. § 371. A.R. 518-23. He was sentenced to 27 months in prison.

A.R. 519. He was served with “Additional Charges of Inadmissibility” on October 18,

2013. A.R. 673. After his release from prison on May 28, 2014, he was placed in

immigration detention.

       On September 15, 2014, IJ Walter Durling denied his application for withholding

of removal pursuant to the Convention Against Torture (“CAT”) and ordered his

removal. Mesbahuddin waived his right to appeal on September 18, 2014.

       On May 18, 2015, Mesbahuddin filed a counseled motion to reopen with the IJ,

claiming that conditions in Bangladesh had worsened since the time of his removal




                                            2
proceedings.1 In particular, Mesbahuddin argued that Bangladeshi nationals who were

deported or who fled the U.S. as fugitives (because of Mesbahuddin’s 2004 cooperation

with the U.S. Government) vowed to take revenge on him. He averred that some of those

individuals were now District Committee members of the Dhaka chapter of the Awami

League, the ruling party in Bangladesh, and that they thus had power to carry out their

threats. Mesbahuddin included affidavits from family members in Bangladesh who had

received threats, and news articles purporting to show worsened political conditions in

Bangladesh. The IJ denied the motion and the BIA affirmed the IJ’s decision.

Mesbahuddin filed a timely, pro se petition for review.

       We have jurisdiction to review the BIA’s order denying Mesbahuddin’s motion to

reopen.2 Kucana v. Holder, 558 U.S. 233, 253 (2010). We review the decision for abuse

of discretion. Zhu v. Att’y Gen., 744 F.3d 268, 271 (3d Cir. 2014). We afford the BIA

broad deference and will not overturn the decision unless it is “arbitrary, irrational, or

contrary to law.” Id. Because Mesbahuddin is removable for having been convicted of

an aggravated felony, our jurisdiction is limited to review of constitutional claims and


1
  While a motion to reopen must normally be filed within 90 days of the final removal
order, see 8 C.F.R. § 1003.23(b)(1), the time limit does not apply to a motion to apply for
relief under the CAT that is “based on changed country conditions arising in the country
or nationality or the country to which removal has been ordered, if such evidence is
material and was not available and could not have been discovered or presented at the
previous hearing,” id. § 1003.23(b)(4)(i).
2
 We lack jurisdiction to review the earlier order of removal. See Stone v. INS, 514 U.S.
386, 405 (1995). Thus, we will not consider Mesbahuddin’s arguments that his
convictions are not for aggravated felonies.



                                              3
questions of law. Desai v. Att’y Gen., 695 F.3d 267, 269 (3d Cir. 2012); see also 8

U.S.C. § 1252(a)(2)(C), (D); Cruz v. Att’y Gen., 452 F.3d 240, 246-47 (3d Cir. 2006).

       The threshold question here is whether Mesbahuddin presented new evidence

showing a change in country conditions that would allow him to bring the otherwise

untimely motion to reopen. See Shardar v. Att’y Gen., 503 F.3d 308, 312 (3d Cir. 2007).

But his claim that he met the burden of showing changed country conditions does not

raise a constitutional claim or question of law. Cf. Sukwanputra v. Gonzales, 434 F.3d
627, 635 (3d Cir. 2006) (claim that petitioner met burden of demonstrating changed

circumstances materially affecting asylum eligibility did not raise constitutional claim or

question of law). Because we cannot review the threshold question of whether

Mesbahuddin met that burden, and because that issue is dispositive of his motion to

reopen, we need not consider his remaining arguments.3

       For the foregoing reasons, we will deny the petition for review.




3
  In any event, while he frames his issues as questions of law, the majority of his issues
are actually factual questions. See Jarbough v. Att’y Gen., 483 F.3d 184, 189 (3d Cir.
2007) (“[A]rguments such as that an [IJ] or the BIA incorrectly weighed evidence, failed
to consider evidence or improperly weighed equitable factors are not questions of law
under § 1252(a)(2)(D)).”
.



                                             4